Citation Nr: 0520313	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  98-14 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the right wrist 
disability (major extremity), currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for left wrist 
disability (minor extremity), currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from December 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  While the case was in appellate 
status, the RO increased the appellant's disability 
evaluation for the right wrist disability from zero to 10 
percent, effective from November 20, 1997; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board remanded the case to the RO for additional development 
in August 2001; the RO has now returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The appellant's right wrist disability has been 
manifested by subjective complaints of limited motion with 
pain on use and objective medical findings of limitation of 
motion, significant subluxation, weakness, pain, muscle 
atrophy, incoordination, fatigability, lack of endurance and 
disruption of the proximal carpal row; these findings are the 
functional equivalent of nonunion of the radius in the lower 
half with false movement without loss of bone substance or 
deformity.

3.  The appellant's left wrist disability has been manifested 
by subjective complaints of limited motion with pain and 
swelling on use and objective medical findings of excision of 
bone, limitation of motion, significant subluxation, 
weakness, pain, muscle atrophy, incoordination, fatigability, 
lack of endurance and disruption of the proximal carpal row; 
these findings are the functional equivalent of nonunion of 
the left radius in the lower half with false movement and 
loss of bone substance and marked deformity.

4.  There is no evidence of loss of use of either hand.

5.  The appellant has a general equivalency degree (GED) and 
work experience in construction and light to heavy industrial 
jobs.

6.  The appellant's service-connected disabilities are of 
such severity that they combine to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the right 
wrist disability have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5210-5215 
(2004).

2.  The criteria for a 30 percent evaluation for the left 
wrist disability have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5210-5215 
(2004).

3.  The criteria for an award of TDIU have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his right wrist and left wrist 
disabilities have been more severely disabling than reflected 
by the various evaluations in effect since his November 1997 
claims for increased ratings.  The appellant further contends 
that his service-connected disabilities impair him such that 
he is unable to maintain employment.

The appellant testified at his September 1998 personal 
hearing at the RO that he had performed construction work, 
including roofing, concrete work and lifting bricks.  He also 
reported performing light industrial work, but stated that he 
was not able to do telemarketing work because he lacked 
computer and typing skills.  The appellant stated that he did 
not have a problem with writing.  He said that he was in 
constant pain in both wrists and that he experienced swelling 
in his left wrist.  The appellant further testified that he 
is right-handed.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The 
appellant's service medical records, including a September 
1977 report of medical history, indicate that he is right-
handed.  Thus, the rating for the right wrist is to be made 
on the basis of the right upper extremity being the major 
extremity, while the left wrist rating would be for the minor 
extremity.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The wrist is considered a major joint.  38 C.F.R. § 4.45.

The appellant underwent a VA joints examination in August 
1997; he complained of left wrist pain and weakness.  He said 
that it was difficult for him to grip or pick up anything 
heavy with his left hand.  He did not have any complaints 
about his right wrist.  On physical examination, there was 
abnormal translation of the right wrist joint against the 
distal radius.  The wrist joint appeared unstable, but 
without any pain.  Grip strength was good.  The appellant 
demonstrated 90 degrees of flexion, 90 degrees of extension, 
10 degrees of radial deviation and 30 degrees of ulnar 
deviation.  Examination of the left wrist revealed tenderness 
over the dorsum of the wrist.  There was minimal swelling.  
The appellant demonstrated 70 degrees of flexion, 80 degrees 
of extension, 5 degrees of radial deviation and 15 degrees of 
ulnar deviation; motion was accomplished with pain.  Grip 
strength was weak.  Radiographic examination revealed 
abnormal scaphoid-radial articulation in the right wrist.  
There was an old unhealed fracture of the carpal navicular 
bone with secondary changes.  The examiner rendered diagnoses 
of left nonunion carpal navicular fracture with secondary 
degenerative arthritis and right subluxation of the radial 
carpal joint, chronic and recurrent, without evidence of 
arthritis.  Similar findings were made when the appellant 
underwent a VA joints examination in August 1999.

The reports of radiographic examination conducted at the 
Henry Ford Hospital in March 1998 indicate that the appellant 
had an old comminuted fracture of the left scaphoid bone.  A 
loose body was noted adjacent to the lateral aspect of the 
scaphoid.  There was apparent ulnar dislocation of the left 
pisiform bone.  The right wrist findings were consistent with 
a scapholunate and lunate-triquetral ligamentous tear.

The appellant underwent a physical examination by the 
Disability Determination Service (DDS) in June 1998, in 
conjunction with his Social Security Administration 
disability benefits claim.  He demonstrated subluxation of 
the right wrist on passive movements of the wrist.  The 
appellant was able to pick up coins with each hand.  There 
was no joint swelling, muscle spasm or muscle atrophy.  

In February 1999, the appellant was evaluated at a VA 
facility by an occupational therapist.  The appellant 
demonstrated abnormal left wrist range of motion and strength 
and abnormal grip in each hand.  He was within normal limits 
for picking up small objects.  On the right, the appellant 
had mid-carpal instability and tear of the scapholunate 
ligament.  He reported decreased ability to use his hands 
during work due to increasing pain, edema and decreased 
strength.

Review of the appellant's VA inpatient and outpatient 
treatment reveals that the appellant was presented at a case 
conference in February 2000, after he complained of 
persistent pain that was worse on use of his hands.  He 
reported having a GED and a background in construction work.  
After reviewing the appellant's history and x-rays and then 
examining him, the conference participants indicated that the 
appellant had a scaphoid non-union of the distal third with 
lunocapitoscaphocapito arthritis with a dorsal intercalated 
segmented instability (DISI) deformity of the left wrist.  
They rendered a diagnosis of scaphoid non-union with advanced 
collapse and recommended surgery.  The appellant underwent 
surgery in July 2000; the operating room report states that 
the appellant underwent a carpectomy with removal of the 
distal pole of the scaphoid bone followed by excision of more 
bone.  The surgery was followed by physical therapy.  In 
April 2001, it was noted that the appellant had complained of 
chronic aching pain in each wrist since his July 2000 
surgery.  The pain increased after exertion.  On physical 
examination, fine finger movements were intact.  

The appellant underwent a VA nerves examination in August 
2003; he complained of pain and weakness in his right and 
left wrists.  He wore a brace on the left hand.  He said he 
could only lift fifteen pounds in either hand.  He reported 
that he was able to do all activities of daily living, 
including bathroom and bathing; he said he could write.  On 
physical examination, the appellant's left thenar muscle was 
atrophied and he demonstrated a 20 percent weakness of 
opposition and flexion of the left thumb.  

The appellant underwent a VA joints examination in March 
2003; the examiner reviewed the claims file.  The appellant 
complained of pain in the left wrist when lifting or pulling.  
He described these symptoms as being constant and with 
occasional exacerbations.  He said that he could do nothing 
during the flare-up episodes.  He complained of tingling, 
numbness and profound weakness in the right wrist joint.  The 
appellant reported that he was able to perform most of his 
household activities with the exception of lifting or using 
the left wrist.  On physical examination, the appellant was 
able to tie his shoelaces, fasten buttons and pick up a piece 
of paper and tear it without significant difficulty.  He had 
normal hand strength on the right.  There was subluxation of 
the right and left wrist joints.  On the right, the appellant 
demonstrated 60 degrees of flexion and 60 degrees of 
extension.  On the left, the appellant demonstrated 80 
degrees of flexion and 70 degrees of extension.  He 
demonstrated 20 degrees of radial deviation and 45 degrees of 
ulnar deviation bilaterally and he was able to achieve full 
pronation and supination.  Motion was accomplished with pain 
that the examiner described as the major limitation to the 
range of motion of the wrist joints.  The appellant had 
significant weakness, fatigue and lack of endurance in his 
wrists.  There was no ankylosis of either wrist.  
Radiographic examination revealed significant disruption of 
the proximal carpal row with probable ligamentous instability 
allowing rotation and dorsal tile of the left lunate.  
Similar findings were noted on the right.  The examiner 
described the appellant's left carpal tunnel syndrome as 
severe and noted that the appellant's ability to use both 
hands was significantly reduced because of the recurrent 
subluxation and clinically observed pain associated with 
slight movement of both hands.

In a May addendum to the March 2003 VA examination report, 
the examiner opined that the appellant's wrist disabilities 
would prevent him from being employed if the use of both 
wrists and hands was required.  The examiner stated that 
there was significant laxity of both wrist joints and that 
the appellant could hardly hold objects firmly because of 
weakness and muscle wasting of both hands.

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  Normal 
dorsiflexion (extension) of the wrist is from zero to 70 
degrees and normal palmar flexion is from zero to 80 percent.  
Normal ulnar deviation of the wrist is from zero to 45 
degrees and normal radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The appellant's service-connected residuals of left navicular 
fracture disability is a condition that is not specifically 
listed in the rating schedule.  The 10 percent rating of 
record was assigned by analogy under 38 C.F.R. Part 4, 
Diagnostic Code 5215, limitation of motion.  The appellant is 
similarly assigned 10 percent for the right wrist disability 
under that same code.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that in previous evaluations this disability 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
which is based on limitation of wrist motion.  Under that 
code, a maximum of 10 percent rating is warranted for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  Diagnostic Code 5215.  However, 
the Board finds that the use of Diagnostic Code 5212 is more 
appropriate in this case because the radiologic evidence of 
record clearly shows that the appellant has significant 
disruption of the proximal carpal row in each wrist that 
results in abnormal articulation between the radius and the 
carpal row with significant subluxation, pain, fatigability, 
incoordination and lack of endurance.  

In rating the major and minor extremity under Diagnostic Code 
5212, a 10 percent evaluation is warranted for malunion with 
bad alignment of the radius.  A 20 percent evaluation is 
warranted for nonunion of the radius in the upper half.  In 
the minor extremity, a 20 percent evaluation is assigned for 
nonunion in the lower half without loss of bone substance or 
deformity, with 30 percent assigned for the major extremity.  
A 30 percent evaluation is warranted when there is nonunion 
in the lower half of the minor extremity with false movement 
and with loss of bone substance (one inch (2.5 cm) or more) 
and marked deformity.  For that same symptomatology in the 
major extremity, a 40 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5212.  

Given the rating criteria described above, and with 
consideration of the veteran's symptoms, a 30 percent rating 
would seem appropriate for the appellant's right wrist 
disability.  To be rated higher than 30 percent under 
Diagnostic Code 5212 for the major extremity, the veteran 
would have to demonstrate nonunion in the lower half with 
false movement with loss of bone substance and marked 
deformity.  The evidence described above does not suggest 
such a problem and therefore clearly does not support such an 
evaluation.  On the other hand, the equivalent of nonunion in 
the lower half with false movement with loss of bone 
substance and marked deformity has essentially been 
demonstrated in the left (minor) wrist and therefore a 30 
percent evaluation is warranted for the left side.  This is 
the highest evaluation available under this code for the 
minor extremity.

The Board also considered evaluation under 38 C.F.R. § 4.71a, 
the wrist, Diagnostic Codes 5214.  Diagnostic Code 5214 
requires the presence of ankylosis, which is not found 
anywhere in the clinical evidence of record, and cannot 
therefore be a basis for evaluation.  Nor has nonunion of the 
radius and ulna, with flail false joint and thus, Diagnostic 
Code 5210 is also not for application.  In addition, the 
award of a rating under Diagnostic Code 5211 separate from 
the 30 percent under Diagnostic Code 5212 is not warranted 
because subluxation and abnormal wrist motion are the same 
symptoms whether the ulna or the radius is considered the 
point of articulation.  Esteban, supra.  In addition, the 
appellant has not demonstrated loss of use of either hand.  A 
rating greater than 30 percent is therefore not warranted in 
either wrist.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the wrists may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right wrist or left wrist disability has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the wrist disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
right wrist disability and only one hospitalization for his 
left wrist disability, and he has not demonstrated any 
interference with employment beyond what is contemplated by 
the respective evaluations.  The appellant has not offered 
any objective evidence of any symptoms due to the wrists that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

As for the TDIU claim, a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, was received in December 1997, on which the 
veteran reported that he had last worked in February 1996.  
As previously noted, the appellant has indicated that he has 
a GED and has mostly worked in construction and industrial 
fields.

Initially, the Board notes that entitlement to TDIU may be 
granted where the schedular rating is less than total and the 
disabled person is - in the judgment of the rating agency - 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  This is so, 
provided that, if there is only one such disability, it is 
rated at 60 percent or more; if there are two or more 
disabilities, at least one of those must be rated at 40 
percent or more and combined to a rating of 70 percent or 
more.  38 C.F.R. § 4.16(a).  Veterans who fail to meet these 
percentage standards but are nonetheless unemployable by 
reason of service-connected disabilities may still be rated 
as totally disabled.  38 C.F.R. § 4.16.

The record discloses that service connection is in effect for 
left carpal tunnel syndrome, evaluated as 20 percent 
disabling; a right wrist disability, now evaluated as 30 
percent disabling; and a left wrist disability, now evaluated 
as 30 percent disabling.  Based on these ratings, and with 
application of the bilateral factor under 38 C.F.R. § 4.26, 
the combined disability rating is 70 percent.  The Board 
notes that the appellant's disabilities of both upper 
extremities, including the bilateral factor, are to be 
considered one disability for TDIU purposes.  38 C.F.R. 
§ 4.16(a).  Therefore, the appellant's disability evaluations 
meet the criteria of 38 C.F.R. § 4.16(a) in that the single 
disability rating is in excess of 60 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

To assign a total rating under 38 C.F.R. § 4.16(a), however, 
there also must be a finding that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  

Turning to the medical evidence of record, the VA examiner 
who examined the appellant in March 2003, stated in a May 
2003 addendum that the appellant's wrist disabilities would 
prevent him from being employed if the use of both wrists and 
hands was required.  The examiner stated that there was 
significant laxity of both wrist joints and that the 
appellant could hardly hold objects firmly because of 
weakness and muscle wasting of both hands.  The appellant was 
declared by this VA examiner to have a significant reduction 
in the use of each hand due to the subluxation and clinically 
demonstrated pain on even slight movement.

Upon review of the evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.  The 
evidence of record tends to show that the veteran is 
unemployable due to the effect of his service-connected 
disabilities involving both upper extremities.  The Board 
notes that the veteran has consistently reported that his 
service-connected disabilities have affected his ability to 
secure gainful employment and that his work experience has 
been strictly in the manual labor arena.  Such statements are 
supported by the totality of the evidence of record including 
the most recent opinion received from the VA examiner in May 
2003.  Therefore, with resolution of reasonable doubt in the 
veteran's favor, the evidence taken as a whole tends toward 
the conclusion that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  Accordingly, the Board 
finds that the criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have been met, and TDIU is warranted under 
38 C.F.R. § 4.16.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the July 
1998 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for the right wrist and left 
wrist disabilities and TDIU.  Thereafter, the RO sent the 
appellant Supplemental Statements of the Case (SSOCs) in 
February 1999, March 2001, and February 2004, in which he was 
informed of the evidence gathered by the RO.  In March 2003, 
the RO sent the appellant a letter in which he was informed 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  Therefore, in light of these facts and in 
light of the benefits granted in the decision above, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
increased rating claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for several examinations 
for compensation purposes.  The appellant was informed about 
the provisions of the VCAA in the RO letter issued in April 
2003, and he was provided with the text of 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5106 in the March 2001 SSOC; the 
appellant was also provided with the text of 38 C.F.R. 
§ 3.159 in that SSOC.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him.  In December 2004, the appellant 
was informed that he could submit more evidence; no evidence 
was thereafter submitted.  Therefore, there is no duty to 
assist that was unmet.




ORDER

An evaluation of 30 percent for the right wrist disability is 
granted, subject to applicable regulatory provisions 
governing the payment of monetary awards.

An evaluation of 30 percent for the left wrist disability is 
granted, subject to applicable regulatory provisions 
governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


